DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 11/07/2022.
	Claims 1-20 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 11/07/2022 have been fully considered but they are not persuasive.
Applicant argued that Tencent does not teach “generating, for the ML computational operation and based on specifying the one or more inputs and a second level of precision, a result for the hardware device including one or more hardware intermediate products and a hardware accumulator output at the second level of precision”. Specifically, applicant argued the second result is generated using the converted one or more inputs; thus, the first result and the second result are generated using different inputs. The examiner respectfully disagrees. In Tencent, the first result is generated using the one or more inputs (input -> ML computational operation -> first result); the second result is generated using the converted one or more inputs (input -> conversion -> ML computational operation -> second result). It can be viewed that both results are generated using the same input and the same ML computational operation, the second result merely requires an extra conversion step. Therefore, the examiner believes Tencent teaches the above limitations.
Applicant also argued Tencent does not teach “specifying … a second level of precision”. The examiner respectfully disagrees. As discussed in the above paragraph, in Tencent, the second result is generated using the converted one or more inputs, wherein the one or more inputs are converted to fixed point numbers conforming to decimal bit widths of the ith layer network. Thus, the fixed point numbers conforming to decimal bit widths is the specified second level of precision, which is different from the floating point numbers of the one or more inputs. Therefore, the examiner believes Tencent teaches the above limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tencent Technology (Chinese Patent application 109800877, publication date 2019-05-24; provided in the IDS) hereinafter Tencent, in view of Bleiweiss et al. (US PGPUB 2019/0205737) hereinafter Bleiweiss.

Per claim 1, Tencent discloses “a computer-implemented method for performing conformance testing of a machine learning (ML) computational operation, comprising: generating, for the ML computational operation and based on one or more inputs, a reference result including one or more reference intermediate products and a reference accumulator output at a first level of precision, wherein the one or more reference intermediate products of the ML computational operation are within one or more ranges” (English abstract; for neural network computational operations, obtaining parameter and input data, which are the identical floating number of precision; generating first operation result (a reference result) for i-th layer of neural network, the first operation result would include intermediate layer results (first layer and second layer) and the final layer (i-th layer) result (reference intermediate products and a reference accumulator output) at a first precision; “generating, for the ML computational operation and based on specifying the one or more inputs and a second level of precision, a result for the hardware device including one or more hardware intermediate products and a hardware accumulator output at the second level of precision” (English abstract; converting the input data and parameters to fixed numbers (a second precision), and generate a second operation result (a result) for i-th layer of neural network (the same input data is used to generate the result, the conversion step is an extra step in the result generation process; the fixed numbers precision is the specified second level of precision), the second operation result would include intermediate layer results (first layer and second layer) and the final layer (i-th layer) result (hardware intermediate products and a hardware accumulator output) at the second precision); “outputting a conformance result based on whether a variance between the reference result and the result is within a threshold range” (English abstract; when the error (variance) of the second operation result and the first operation result is less than error threshold (comparing the reference result to the generated result to determine a variance) , the i-th layer parameter after conversion is determined as to the target component of the i-th layer network (output a conformance result)). 
While Tencent discloses performing machine learning operations with input data and parameters, Tencent does not explicitly teach the ML operations are be implemented in a graphics processing unit (GPU) wherein the ML computational operation is performed by an algorithm specific to a hardware device and wherein the one or more inputs results in one or more reference intermediate products of the ML computational operation being within one or more ranges. However, Bleiweiss suggests the above (paragraphs [0217][0218][0173][0181][0188]; utilizing one or more GPUs to perform ML computational operations, GPUs are especially tailored to accelerate ML algorithm operations; a ML algorithm processes the inputs and compares the resulting outputs against a set of expected or desired outputs; errors are then propagated back through the system; ML computation results include result from each neural network layer (intermediate products and accumulator output)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tencent and Bleiweiss execute ML operations on GPUs that are especially tailored to accelerate ML algorithm operations; this would result in faster machine learning performance.

Per claim 5, Tencent further suggests “wherein the conformance result includes an indication of whether the generated result passes a conformance test” (English abstract; when the error (variance) of the second operation result and the first operation result is less than error threshold (comparing the reference result to the generated result to determine a variance) , the i-th layer parameter after conversion is determined as to the target component of the i-th layer network (output a conformance result); this determination would indicate the generated result passes the conformance test). 

Per claim 6, Tencent in view of Bleiweiss further suggests “wherein generating the reference result, generating the result, and comparing the reference result to the generated result are performed for multiple configurations for the computational operation to output conformance results for each of the configurations” (English abstract; Tencent discloses generating the reference result, generating the result, and comparing the reference result to the generated result and output conformance results; Bleiweiss further suggests (paragraph [0188]; executing ML operations on different GPUs in a distributive manner); therefore, it would have been obvious that the machine learning operations of Tencent can be applied to different GPUs (different configurations) of Bleiweiss to generate different conformance result for each configuration; this would help users to select the GPU most optimized to perform these machine learning operations).

Per claim 8, Tencent further suggests “comparing the reference result to the generated result comprises comparing each of the one or more reference intermediate products to a corresponding one of the one or more hardware intermediate products and comparing the reference accumulator output to the hardware accumulator output to determine associated error values” (English abstract; when the error (variance) of the second operation result and the first operation result is less than error threshold (comparing the reference result to the generated result to determine a variance), the first operation result would include intermediate layer results and the final layer (i-th layer) result (reference intermediate products and a reference accumulator output); the second operation result would include intermediate layer results and the final layer (i-th layer) result (hardware intermediate products and a hardware accumulator output); thus, the comparison would be performed for each corresponding value between the first operation result and the second operation result).

Per claim 9, Bleiweiss further suggests “wherein the ML computational operation includes a convolution operation” (paragraph [0246]; convolution operations). 

	Claims 10, 14-15, 17 and 18 recite similar limitations as claims 1, 5-6 and 8-9. Thus, they are rejected under similar rationales.
	Claim 19 is rejected under similar rationales as claim 1.

Objected Claims
Claims 2-4, 7, 11-13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Denk et al. (US PGPUB 2005/0171986) disclose a method for reducing precision of an input signal, by comparing a portion of the input signal to a preselected threshold value, and determining a selectable bias responsive to the comparison. By combining a portion of the input signal with the selectable bias, a reduced precision signal, having minimized or eliminated rounding error, is generated. The selectable bias corresponds to a predetermined characteristic of one of bias, an error signal, the input datum, the reduced precision datum, and a combination thereof.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193